Citation Nr: 0930213	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease and degenerative 
arthritis of the lumbar spine.

2.  Entitlement to an increased disability rating for a left 
ankle disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran had active military service from February 1987 to 
January 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part granted service 
connection for mid and low back pains and assigned a 20 
percent rating effective from February 24, 2004, and 
continued a 20 percent rating for left tarsal tunnel syndrome 
with marked inversion (see claims file Vol 2).

In July 2007, the Veteran requested a total disability rating 
based on individual unemployability (TDIU) (see claims file 
Vol 5).  In May 2008, the RO denied that claim.  In September 
2008, the Veteran submitted a notice of disagreement (NOD).  
In October 2008, the RO issued a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) discussing 
this issue (see claims file Vol 6).  No VA Form 9, 
Substantive Appeal, or other document containing the 
necessary information has been received.  Thus, the Board has 
no jurisdiction to address entitlement to TDIU.  

In January 2008, the Board remanded the case for development 
and to offer the Veteran a hearing before a Veterans Law 
Judge.  In September 2008, the RO notified the Veteran at his 
last known address that a hearing was scheduled for December 
9, 2008.  The Veteran failed to report for the hearing, 
although the notification letter has not been returned by the 
United States Postal Service as undeliverable.  In May 2009, 
the Veteran's representative argued that the Veteran had not 
been notified of the time and place of the December 2008 
hearing.  The claims file contains a copy of the notification 
letter, however.  The Court has held that there is a 
presumption of regularity "in the administrative process in 
the absence of evidence to the contrary."  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The record lacks evidence to 
corroborate the assertion that the Veteran was not notified 
of the time and location of the hearing.  The request for a 
hearing is therefore considered to be withdrawn pursuant to 
38 C.F.R. § 20.702(d).  

The January 2008 Board decision also remanded a claim for a 
higher initial disability rating for adjustment disorder with 
depressed mood for issuance of an SOC.  In March 2008, the RO 
issued the SOC.  No VA form 9 or other document containing 
the necessary information has been received.  Thus, the Board 
has no jurisdiction to address a higher initial disability 
rating for adjustment disorder with depressed mood.  


FINDINGS OF FACT

1.  Throughout the appeal period, lumbar spine degenerative 
disc disease and degenerative arthritis have been manifested 
by limitation of flexion of the thoracolumbar spine that more 
nearly approximates 30 degrees or less.  

2.  Painful bilateral lower extremity radiculopathy, 
productive of mild incomplete paralysis, has not been 
dissociated from the service-connected lumbar spine 
degenerative disc disease.  

3.  Throughout the appeal period, the service-connected left 
ankle disability has been manifested by symptoms no worse 
than ankylosis of the left ankle at 20 to 25 degrees of 
plantar flexion.  

4.  Left ankle adduction, abduction, inversion, or eversion 
deformity is not shown. 

5.  Moderate incomplete paralysis of the left posterior 
tibial nerve is manifested by left first and second toe 
numbness and weakness and atrophy of the left calf muscle.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent initial schedular rating 
for lumbar spine limitation of motion due to degenerative 
disc disease and degenerative arthritis are met for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, 
Diagnostic Code 5237, 5243 (2008).

2.  The criteria for a separate 10 percent schedular rating 
for right lower extremity radiculopathy are met for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102. 3.159, 4.1, 
4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a separate 10 percent schedular rating 
for left lower extremity radiculopathy are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.123, 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for a schedular rating greater than 20 
percent for the left ankle are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008).

5.  The criteria for a separate 10 percent schedular rating 
for left posterior tibial nerve dysfunction are met for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8525 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claimant challenges the initial evaluation assigned 
following the grant of service connection for the lumbar 
spine.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in March 2004, December 2005, July, November, 
and December 2006, and in May 2008 that address all notice 
elements.  Only the March 2004 letter was sent prior to the 
initial, June 2004, decision in this matter.  The letter 
informed the claimant of what evidence was required to 
substantiate the claims and of the claimant's and VA's 
respective duties for obtaining evidence.  Moreover, the 
Board remanded the case in January 2008 and a notice letter 
that discusses Vazquez was sent in May 2008.  In July 2008, 
the RO issued an SSOC.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of notice followed by 
readjudication of the claim) see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), cures a timing defect).  In addition, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports and examination 
reports.  The claimant was provided an opportunity to set 
forth his contentions before a Veterans Law Judge.  The 
claimant was afforded several VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Lumbar Spine Rating

The Veteran seeks a higher initial rating for his service-
connected low back disability.  In Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999), the Court distinguished a claim for 
an increased rating from that of a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.  In such a case, the Veteran need 
not show an increase in disability in order to prevail.  
Rather, he must show that the initial rating should have been 
higher.  Id. 

In February 2004, the Veteran requested service connection 
for low back pains.  

A March 2004 VA electromyography (EMG) report notes a normal 
but limited study.  The EMG could not confirm left lower 
extremity radiculopathy; however, a repeat study was 
recommended.  

According to a May 2004 VA compensation examination report, 
there was low back pain and stiffness with moderately severe 
paravertebral muscle spasm although no diagnosis was offered.  
Even though a diagnosis was not made, the examiner noted that 
radicular symptoms were suggested.  In November 2004, lumbar 
spine range of motion was to 20 degrees of flexion, to 5 
degrees of extension, to 8 degrees of right lateral bending, 
to 7 degrees of left lateral bending, to 20 degrees of right 
rotation, and to 22 degrees of left rotation. 

According to a March 2005 VA compensation examination report, 
range of motion was to 30 degrees of flexion, to 10 degrees 
of extension, to 20 degrees of lateral bending to each side, 
and to 30 degrees of rotation in each direction.  The 
diagnosis was degenerative arthritis and degenerative disc 
disease of the lumbar spine with facet arthritis and L4-S1 
and small central disc protrusion at L4-L5.  Pain radiated to 
the legs.  The Veteran had not had an incapacitating spell.  
A May 2005 VA magnetic resonance (MRI) report shows similar 
organic changes. 

Chronic low back pain is noted in VA outpatient treatment 
reports at various times.  A June 2005 VA outpatient 
treatment report notes that this is severe, uncontrolled 
pain, despite use of Percocet(r).

A December 2005 VA compensation examination report reflects 
lumbar spine range of motion to 40 degrees of flexion, to 10 
degrees of extension, and to 20 degrees of lateral bending to 
each side.  Bed rest had not been ordered by a physician.  
The examiner stated that "progressed arthritis" was not 
shown, as disc height was well-maintained.

An October 2006 VA feet examination report reflects lumbar 
spine range of motion to 15 degrees of flexion, to 10 degrees 
of extension, to 5 degrees of right lateral bending, to 10 
degrees of left lateral bending, to 20 degrees of right 
rotation, and to 25 degrees of left rotation.  X-rays showed 
spondylosis at L5 and loss of lordosis, but no 
spondylolisthesis.  An incapacitating episode in the recent 
12 months was not reported.  There was muscle spasm.  The 
diagnoses were chronic lumbar sprain with spondylosis at L5 
and spasm.  The Veteran no longer worked.  

In November 2006, the Veteran reported worsening symptoms.  
In December, he reported pains radiating down both legs.  

An October 2007 VA compensation examination report reflects 
lumbar spine range of motion to 15 degrees of flexion, to 5 
degrees of extension, to 10 degrees of right and left lateral 
bending, and to 20 degrees of right and left rotation.  X-
rays showed spondylolysis at L5.  An incapacitating episode 
in the recent 12 months was not reported.  There was muscle 
spasm.  The diagnoses were chronic lumbar sprain with 
spondylolysis and spondylosis.  

A March 2008 VA compensation examination report reflects that 
lumbar spine range of motion and diagnosis remained the same 
as shown in October 2007.   

The examiners do not agree on the correct diagnoses for the 
lumbar spine and the ranges of motion have varied slightly 
throughout the appeal period; however, all reports need not 
agree.  38 C.F.R. § 4.2.  The rater must reconcile the 
reports into a consistent picture to accurately reflect the 
elements of disability.  Id.  In this case, all examiners do 
agree that there is no evidence of incapacitating episodes of 
intervertebral disc syndrome.  

Throughout the appeal period, the lumbar spine has been rated 
20 percent under Diagnostic Code 5237.  The rating criteria 
for the lumbar spine are set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
...............................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

All ranges of motion of the thoracolumbar spine shown during 
the appeal period, except that shown in December 2005, 
clearly indicate 30 degrees or less of thoracolumbar spine 
motion.  While the December 2005 examiner found 40 degrees of 
flexion, considering painful motion and the DeLuca tenets 
discussed above, the criteria of a 40 percent rating are more 
nearly approximated.  Comparing the thoracolumbar spine 
ranges of motion to the rating criteria, a 40 percent rating 
must be applied.  Because ankylosis of the spine is not 
shown, the criteria for a rating greater than 40 percent are 
not more nearly approximated. 

Next for consideration is Note (1), set forth above, under 
which associated objective neurologic abnormalities are 
separately rated.  Because the March 2005 examination report 
and May 2005 MRI showed degenerative arthritis, degenerative 
disc disease, facet arthritis, and small central disc 
protrusion, and because the Veteran reported pain radiating 
to both legs at various times, separate neurological ratings 
must be considered.  No medical professional has dissociated 
these radiating pains from the service-connected low back 
disability.  Below are some relevant rating criteria for 
radicular pain.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2008).

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520 is analogous to lower extremity 
radiculopathy because the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement of radiating pain to the lower extremities are 
sensory only.  Therefore, the Board considers this bilateral 
radiculopathy to be no worse than mild.  While muscle atrophy 
of the left leg is also shown, this is attributed by medical 
professionals to left peroneal nerve damage and not as 
secondary to the lumbar spine.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  38 C.F.R. § 4.124(a), Code 8520.

Because motor involvement is not shown to be related to the 
lumbar spine, the manifestations of lower extremity 
radiculopathy more nearly approximate mild sciatica.  Thus, 
the Board will consider a separate 10 percent rating under 
Diagnostic Code 8520, for the left lower extremity pain and a 
separate 10 percent rating under Diagnostic Code 8520 for 
right lower extremity pain for the entire appeal period.  The 
evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  The 
assignment of staged ratings therefore is not necessary.  
Hart, supra.  

After consideration of all the evidence of record, the Board 
finds that for the entire appeal period, a 40 percent rating 
for lumbar spine degenerative disc disease and degenerative 
arthritis should be granted under Diagnostic Code 5237.  
Separate 10 percent ratings for radicular pains in each lower 
extremity should be granted under Diagnostic Code 8520.  

Left Ankle Disability 

Chronic left ankle pain developed during active service.  An 
October 1989 VA examination report notes that there was no 
dorsiflexion (zero degrees) and there was only 25 degrees of 
plantar flexion.  Inversion was to 20 degrees and eversion 
was to 10 degrees.  The diagnosis was left tarsal tunnel 
syndrome.  In March 1990, the RO granted service connection 
for left ankle tarsal tunnel syndrome and assigned a 10 
percent rating under Diagnostic Code 8525 (see claims file 
Vol 1).  In November 1990, the RO increased the left ankle 
rating to the present 20 percent.  

An August 1998 VA examiner found the left foot contracted in 
inversion with poor muscle strength.  Following an appeal, in 
October 2002 the Board denied an increased rating for the 
left ankle.  In February 2004, the Veteran again requested an 
increased rating and this appeal followed.  

According to a May 2004 VA compensation examination report, 
the Veteran used an ankle brace and a transcutaneous 
electrical nerve stimulation (TENS) unit on the ankle.  There 
was limited range of motion in all planes, but good strength.  

An August 2004 VA progress note shows left foot nerve damage 
required progressive bracing to bring the joints into 
alignment and an AFO (ankle-foot orthotic) was worn.

In November 2004, left ankle range of dorsiflexion was to 
minus 6 degrees, whereas normal was to plus 20 degrees of 
dorsiflexion.  Plantar flexion was to 20 degrees, whereas 
normal plantar flexion was to 50 degrees.  Inversion (sole of 
foot rolls inward) was to 28 degrees, whereas normal 
inversion was to 35 degrees.  Eversion was to minus 8 
degrees, whereas normal eversion was to plus 20 degrees.  

According to a March 2005 VA compensation examination report, 
the Veteran wore a left shoe brace that extended upward to 
the upper calf area.  There was weakness and muscle atrophy 
in the left leg.  Dorsiflexion was to 5 degrees and plantar 
flexion was to 5degrees.  The diagnosis was left tarsal 
tunnel syndrome with posterior tibial nerve paralysis.  Pain 
on left ankle motion was shown.  

A June 2005 VA peripheral nerves compensation examination 
report relates left calf weakness and muscle atrophy to the 
service-connected left ankle condition.  

A December 2005 VA compensation examination report reflects 
that tarsal tunnel syndrome causes posterior tibial nerve 
dysfunction with pain and numbness around the ankle and 
running up the lower leg.  The ankle was quite stiff, with 
only 5 degrees of dorsiflexion and 10 degrees of plantar 
flexion, actively and passively.  

A May 2006 VA nerve conduction velocity study showed findings 
consistent with acute right lower trunk brachial plexopathy.

An October 2006 VA feet examination report reflects that the 
Veteran wore his AFO.  Atrophy of the left thigh and calf 
were measured.  The examiner noted minimal left ankle motion.  
The left ankle joint was fixed at about 20 degrees of plantar 
flexion, but it could be forced to 25 degrees.  The left 
first and second toes were numb.  X-rays were unremarkable.  
The diagnosis was left tarsal tunnel syndrome with disuse 
contracture of the left ankle and left leg weakness and 
atrophy of disuse with resultant left knee instability.  The 
Veteran no longer worked.  

An October 2007 VA compensation examination report reflects 
that the Veteran reported numbness of the left leg from the 
knee down.  He wore an AFO.  There was weakness and atrophy 
of left lower extremity muscles.  The ankle showed normal 
passive movement, but no active motion.  The diagnosis was 
normal left ankle.  The examiner remarked that a diagnosis of 
posterior tibial nerve dysfunction could not be given and 
offered no explanation for numbness, or for the use of an 
AFO, or for the complete absence of active motion of the left 
ankle. 

A March 2008 VA compensation examination report reflects that 
the left ankle range of motion and diagnosis remained the 
same as shown in October 2007.   

Throughout the appeal period, left ankle tarsal tunnel 
syndrome and posterior tibial nerve dysfunction has been 
rated 20 percent under Diagnostic Code 8525-5271.  

Ankylosis of either ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
adduction, abduction, inversion, or eversion deformity, 
warrants a 40 percent rating.  Where there is ankle ankylosis 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between zero and 10 degrees, a 30 percent rating 
is warranted.  Where there is less than 30 degrees of plantar 
flexion only, a 20 percent rating is warranted.  See 
38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5270 
(2008).  

Moderate limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5271 (2008).  

Comparing the severe limitation of motion and/or ankylosis of 
the left ankle with the above rating criteria, the criteria 
for a rating greater than 20 percent are not more nearly 
approximated.  Ankylosis of the left ankle joint is shown in 
the October 2006 examination report, however, the ankle was 
fixed at 20 to 25 degrees of plantar flexion, which is a more 
favorable angle than the 30 to 40 degrees necessary for a 30 
percent rating.  Adduction, abduction, inversion, or eversion 
deformity, which warrants a 40 percent rating, is not shown.  
Thus, the 20 percent rating already assigned for left ankle 
ankylosis is the correct rating.  Additional disability 
exists, however.  

Diagnostic Code 8525 provides ratings for paralysis of the 
posterior tibial nerve.  This code is significant to this 
disability because the March 2005 VA examination report 
clearly associates left posterior tibial nerve paralysis with 
the service-connected left tarsal tunnel syndrome.  

Mild incomplete posterior tibial nerve paralysis of either 
lower extremity is rated 10 percent disabling; moderate 
incomplete paralysis is also rated 10 percent disabling; and 
severe incomplete paralysis is rated 20 percent disabling.  
Complete paralysis of the posterior tibial nerve, manifested 
by paralysis of all muscles of sole of foot, frequently with 
painful paralysis of a causalgic nature; toes cannot be 
flexed; adduction is weakened; plantar flexion is impaired, 
is rated 30 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525 (2008).

While none of the VA examination reports address the 
Veteran's ability to flex the left toes, the October 2006 
examination report notes that the left first and second toes 
were numb.  The December 2005 examination report notes pain 
and numbness around the ankle and running up the lower leg. 

Plantar flexion impairment is addressed in the rating for the 
left ankle and cannot be considered again.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  Likewise, a 
separate rating is in effect for left thigh atrophy and it 
cannot be considered again and pain radiating from the spine 
to the lower extremities has been separated rated.  Left toe 
numbness and left calf weakness has not been considered, 
however.  Due to numbness of the left first and second toes 
and atrophy of the left calf, the criteria for moderate 
incomplete paralysis under Diagnostic Code 8525 are more 
nearly approximated.  This warrants a separate 10 percent 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8525 (2008). 

Next for consideration is the amputation rule.  The combined 
rating for a disability shall not exceed the rating for the 
amputation at the elected level, were amputation to be 
performed.  For example, the evaluation for left leg 
amputation at thigh level shall not exceed 90 percent, 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5122.  
38 C.F.R. § 4.68 (2008).  Considering a 20 percent rating in 
effect for ankylosis of the left ankle under Diagnostic Code 
8525-5271, a 10 percent rating in effect for the left knee 
under Diagnostic Code 5099-5009, a 10 percent rating in 
effect for left thigh weakness under Diagnostic Code 8599-
8526, and a separate 10 percent rating granted above for left 
lower extremity radiculopathy, the separate 10 percent rating 
granted above for left calf weakness and left toe numbness 
due to posterior tibial nerve paralysis does not violate this 
rule.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings therefore is not 
necessary.  Hart, supra.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of it is against the claim for a 
schedular rating greater than 20 percent for left ankle 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The evidence does favor a separate 10 
percent rating for moderate incomplete paralysis of the left 
posterior tibial nerve, however.  The claim for a disability 
rating greater than 20 percent for the left ankle is 
therefore denied.  A separate 10 percent disability rating 
for moderate incomplete paralysis of the left posterior 
tibial nerve is granted for the entire appeal period.

Extraschedular Consideration

Where an extraschedular rating is raised by the record, the 
Board must provide adequate reasons and bases for its 
decision to not refer it for further consideration.  
Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
Veteran filed a claim seeking entitlement to a TDIU; however, 
after issuance of an SOC on this issue, he declined to 
perfect his appeal.  Thus, the Board has no further 
jurisdiction to address an extraschedular rating and no 
reason to refer it for more consideration.  


ORDER

A 40 percent initial schedular rating for lumbar spine 
limitation of motion due to degenerative disc disease and 
degenerative arthritis is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

A separate 10 percent schedular rating for right lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

A separate 10 percent schedular rating for left lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

A schedular rating greater than 20 percent for the left ankle 
is denied. 

A separate 10 percent schedular rating for left posterior 
tibial nerve dysfunction is granted, subject to the laws and 
regulations governing payment of monetary benefits. 




______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


